Case 2:19-cv-05209-GW-KS Document 29-1 Filed 02/25/20 Page 1 of 4 Page ID #:343



    1   RICKEY IVIE (#76864)
        rivie@imwlaw.com
    2   JACK F. ALTURA (#297314)
        jaltura@imwlaw.com
    3   IVIE, McNEILL & WYATT
        444 S. Flower Street, Suite 1800
    4   Los Angeles, California 90071
        Tel. (213) 489-0028
    5   Fax (213) 489-0552
    6   Attorneys for Defendants
        COUNTY OF LOS ANGELES, et al.
    7

    8                        UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
   10

   11 KRYSTAL REYES, as Guardian ad                    CASE NO.: 2:19-cv-5209-GW-KS
   12 Litem for I.R., a minor,
                                                       DECLARATION OF JACK F.
   13                Plaintiff,                        ALTURA IN SUPPORT OF
   14         vs.                                      DEFENDANTS’ FIRST EX PARTE
                                                       APPLICATION FOR A
   15   COUNTY OF LOS ANGELES, LOS                     PROTECTIVE ORDER STAYING
   16   ANGELES COUNTY PROBATION                       THE DEPOSITIONS OF
        DEPARTMENT, LOS ANGELES                        DEFENDANTS OFFICER PUENTE
   17   COUNTY CHIEF PROBATION                         AND OFFICER STANCE; FIRST
   18   OFFICER TERI L. McDONALD,                      EX PARTE APPLICATION FOR A
        DEPUTY PROBATION OFFICER                       PROTECTIVE ORDER STAYING
   19   PUENTE, DEPUTY PROBATION                       THE DEPOSITION OF
   20   OFFICER STANCE, and DOES 1 TO                  DEFENDANT COUNTY OF LOS
        10,                                            ANGELES’ RULE 30(B)(6)
   21            Defendants.                           WITNESSES
   22

   23                       DECLARATION OF JACK F. ALTURA

   24
        I, Jack F. Altura, declare as follows:
        1.    I am an attorney licensed to practice law in the State of California and before
   25
              this Court. I am an associate at the law firm of Ivie, McNeill & Wyatt,
   26
              counsel of record for Defendants in this case.
   27
        2.    I make this declaration in support of Defendants’ ex parte application for a
   28
              protective order staying the depositions of Officer Puente and Officer

                                                 -1-
Case 2:19-cv-05209-GW-KS Document 29-1 Filed 02/25/20 Page 2 of 4 Page ID #:344



    1        Stance; and for an order quashing Plaintiff’s Rule 30(b)(6) notice, or in the
    2        alternative, for a protective order staying the deposition of Defendant
    3        County of Los Angeles’ Rule 30(b)(6) witness.
    4   3.   If called upon to testify, I could and would testify to the following facts
    5        based upon my personal knowledge.

    6 4.     On February 25, 2020 at approximately 11:45 a.m., I emailed Justin E.
             Sterling and Erin Darling, counsel for Plaintiff, giving them ex parte notice.
    7
             A true and correct copy of the letter is attached as Exhibit A. The letter
    8
             stated that I would be moving ex parte on February 25, 2020 for a protective
    9
             order staying the depositions of Officer Stance and Officer Puente; and for
   10
             an order quashing Plaintiff’s Rule 30(b)(6) deposition notice or a protective
   11
             order staying the deposition of Defendant County of Los Angeles’ Rule
   12
             30(b)(6) witness. I informed Plaintiff’s counsel that I would be moving for
   13
             this relief because I had timely informed them that I was unavailable on the
   14
             date that they noticed Officer Puente’s and Officer Stance’s deposition and
   15        gave them reasonable notice of an alternative date. I also informed
   16        Plaintiff’s counsel that I would be moving to quash the Rule 30(b)(6) notice
   17        or staying the Rule 30(b)(6) deposition because Plaintiff served a false proof
   18        of service and because Plaintiff failed to provide reasonable written notice of
   19        the Rule 30(b)(6) deposition.
   20   5.   On February 25, 2020 at approximately 11:45 a.m., I made telephone calls to
   21        both Mr. Darling and Mr. Sterling. I left a voicemail for both and informed
   22        them of the information contained in paragraph four of this declaration.
   23   6.   On February 25, 2020, Mr. Darling informed me by email that Plaintiff

   24        would be opposing the ex parte application. A true and correct copy of that

   25
             email is attached as Exhibit B.
        7.   On February 5, 2020, I received Plaintiff’s deposition notices of Officer
   26
             Stance and Officer Puente, which were noticed for February 27, 2020. A
   27
             true and correct copy of those documents is attached as Exhibit C.
   28


                                               -2-
Case 2:19-cv-05209-GW-KS Document 29-1 Filed 02/25/20 Page 3 of 4 Page ID #:345



    1   8.    The proof of service, executed under penalty of perjury, states that the
    2         deposition notices were placed in the mail on January 31, 2020. Exhibit C.
    3   9.    The envelope in which the deposition notices were sent is stamped February
    4         3, 2020. A true and correct copy of the envelope is attached as Exhibit D.
    5   10.   On February 6, 2020, I emailed Plaintiff’s counsel an objection to the

    6         deposition notice on the ground that I was unavailable on February 27, 2020.
              A true and correct copy of the objections is attached as Exhibit E.
    7
        11.   On February 12, 2020, Plaintiff emailed me a “response” to my February 6,
    8
              2020 objections. A true and correct copy of those documents is attached as
    9
              Exhibit F.
   10
        12.   On February 13, 2020, I offered March 6, 2020 for the deposition of Officer
   11
              Puente. A true and correct copy of the email is attached as Exhibit G.
   12
        13.   On February 14, 2020, Plaintiff’s counsel emailed me stating that March 6,
   13
              2020 was an unacceptable date for the depositions of Officer Stance and
   14
              Officer Puente because it was on the discovery cut-off date. A true and
   15         correct copy of that email is attached as Exhibit H.
   16 14.     Plaintiff offered the alternative dates of March 3 and 4, 2020, even though I
   17         had already noticed the deposition of Plaintiff Krystal Reyes on March 4,
   18         2020. Exhibit H.
   19 15.     On February 23, 2020, I confirmed Ms. Stance’s deposition for March 6,
   20         2020. A true and correct copy of the email is attached as Exhibit I.
   21 16.     On or about February 20, 2020, I received a copy of Plaintiff’s Notice of
   22         Rule 30(b)(6) witness to Defendant County of Los Angeles. A true and
   23         correct copy of the deposition notice is attached as Exhibit J. While the

   24         stamp from my firm shows February 19, 2020, I do not recall receiving the

   25
              Rule 30(b)(6) notice until February 20, 2020. The notice set the Rule
              30(b)(6) deposition for March 3, 2020—a date Plaintiff previously suggested
   26
              for the depositions of Officer Puente and Office Stance.
   27
        17.   The proof of service to the Rule 30(b)(6) notice states that it was deposited
   28
              in the mail on February 14, 2020. Exhibit J.
                                               -3-
Case 2:19-cv-05209-GW-KS Document 29-1 Filed 02/25/20 Page 4 of 4 Page ID #:346



    1   18.   The envelope in which the Rule 30(b)(6) notice was sent is stamped
    2         February 17, 2020. A true and correct copy of the envelope is attached as
    3         Exhibit K.
    4   19.   Based on my experience identifying, educating, and preparing witnesses for
    5         their Rule 30(b)(6) deposition, it can take several weeks to complete this

    6         process. I have never once completed this process in eight business days.
        20.   On February 12, 2020, I informed Plaintiff’s counsel that my February
    7
              calendar would be incredibly busy. A true and correct copy of this email is
    8
              attached as Exhibit L.
    9

   10
              I declare under penalty of perjury under the laws of the State of California
   11
        that the foregoing is true and correct. Executed on February 25, 2020 at Los
   12
        Angeles, California.
   13

   14                                    /s/ Jack F. Altura
   15
                                           Jack F. Altura

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                              -4-
